DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
As per applicant amendments and arguments noted in the remarks of 12/03/2020, claims 1, 3, 4 and 6 are amended. The title has also been amended, hence the previous objection to the specification, ‘title’ has been withdrawn. 
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. The prior art, and any art of record does not disclose or suggest the following Claim 1 limitations: “ … a vehicle electric power supply apparatus with a first battery that supplies electric power to a first motor that is driven at a first voltage and an auxiliary machine that is driven at a second voltage which is lower than the first voltage … where the control part determines whether or not the DC/DC converter is in operation, the control part sets a predetermined threshold value based on the determined operating state of the DC/DC converter, the control part acquires a SOC difference that is a difference between state of charge of the first battery and state of charge of the second battery, and the control part controls whether or not an electric power of the first battery is supplied to the auxiliary machine by controlling the operation of the DC/DC converter based on a result of comparing the SOC difference and the predetermined threshold value …” in combination with the remaining claim elements as set forth in Claim 1 and its depending claims 2-7.
Therefore claims 1-7 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YALKEW FANTU/Primary Examiner, Art Unit 2859